DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 4-5 are objected to because of the following informalities:  
Claim 1 recites “palmer arch” in line 5, but should recite “palmar arch”
Claim 2 recites “palmer arch” in line 2, but should recite “palmar arch”
Claim 4 recites “palmer arch” in line 2, but should recite “palmar arch”
Claim 5 recites “palmer arch” in line 2, but should recite “palmar arch”
Appropriate correction is required.
Claim 14 is currently missing in the application. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). See MPEP 608.01(j).
Specification
The disclosure is objected to because of the following informalities: 
Pages 7, 25, and 26 recite “palmer arch”, but should recite “palmar arch”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the processing circuitry" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transverse palmer arch artery" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites "pressure" in line 8. It is unclear whether this is referring to the “measured pressure” in line 6 or an entirely new element.
Claim 5 recites the limitation "the hand" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the thumb" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the nose" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the nose" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the forehead" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the scalp" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ear" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wrist" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the radial artery" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the brachial, axillary, subclavian or ulnar artery" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the popliteal, tibial, iliac or dorsalis artery" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bains et al (WO 2016/040253) in view of Bleich et al (EP 3202320 A1).
Regarding Claim 1, Bains discloses a method of measuring blood pressure using a handheld user device including detection, processing and display circuitry (non-invasive devices, methods, and systems for determining a pressure of blood within a cardiovascular system of a user; Abstract), the method comprising the steps of: 
the anatomical region of interest including an artery other than the transverse palmer arch artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]); 
measuring, by the sensor, a measured pressure applied to the sensor (A pressure sensor or an array thereof may be coupled to the wrist-worn device and non- invasively engaging the skin of the wrist to measure the pressure applied to the wrist; [0012]); 
measuring, by the sensor, measured blood volume oscillations in the anatomical region of interest while pressure is being applied to the sensor by the anatomical region of interest (The plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below) respectively non-invasively engaging the skin of the user over the wrist. In this example, the signal variation amplitude may be identified from a maximum volume or pressure waveform signal based on an oscillation or amplitude of the plurality of volume or pressure waveform signals of the user. In particular, the volume or pressure waveform signal associated with the highest oscillation or amplitude comprises the maximum volume or pressure waveform signal; [0010]);
estimating, by the processing circuitry of the device, a blood pressure value for the user from the measured pressure and the measured blood volume oscillations (Methods utilizing hydrostatic pressure changes to determine a mean or absolute blood pressure, and more specifically employing modified volume or pressure oscillometry techniques, are disclosed…the plurality of user signals may comprise volume or pressure waveform signals from at least one photoplethysmogram (PPG) or pressure sensor (e.g., pressure sweep for applanation tonometry approaches disclosed in greater below)…the signal variation amplitude may be identified from a maximum volume or pressure waveform signal based on an oscillation or amplitude of the plurality of volume or pressure waveform signals of the user. In particular, the volume or pressure waveform signal associated with the highest oscillation or amplitude comprises the maximum volume or pressure waveform signal. A signal indicative of the height of the sensor relative to the heart associated with the maximum volume or pressure waveform signal may be received and/or calculated from at least a height sensor, accelerometer, and/or a barometric pressure sensor coupled to the wrist-worn device; [0009-0011]);
and generating a signal for presenting the blood pressure value ([0026]).  
Bains fails to disclose guiding a user, via the processing circuitry, regarding placement of an anatomical region of interest in relation to a sensor of the handheld user device.
In a similar technical field, Bleich discloses a system and method for reliably coordinating musculoskeletal and cardiovascular dynamics (Abstract), comprising guiding a user (user feedback; [0123]), via the processing circuitry (processor 66), regarding placement of an anatomical region of interest in relation to a sensor of the handheld user device (sensor devices and feedback devices can also be integrated into a single package or device; [0033]);
the anatomical region of interest including an artery other than the transverse palmer arch artery (sensors that can be located over one or more arteries or arterioles of the upper or lower extremity (e.g., they can be configured for the wrist, arm, finger, leg, toe), head (e.g., above temporal artery 528 or forehead 526), neck 517, or on other skin surfaces of the body; [0192]); and
estimating, by the processing circuitry of the device, a blood pressure value for the user from the measured pressure and the measured blood volume oscillations (the cardiac cycle is monitored via at least one of the following…via strain-gauge plethysmography; via photoelectric plethysmography… via non-invasive peripheral vascular pressure sensors (e.g., applanation tonometry); via oscillometric devices; and, via other non-invasive blood pressure wave monitors. Some embodiments can require proximity to skin or general skin contact; [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user feedback teachings of Bleich into those of Bains in order to prompt the user through a visual graphic display that clearly guides the user to adjust the positioning of their body in relation to the sensors (Bleich [0123]).

Regarding Claim 2, Bains discloses wherein the anatomical region of interest includes a superficial artery other than the transverse palmer arch artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 3, Bains discloses wherein the anatomical region of interest includes a non- superficial artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 4, Bains discloses wherein the anatomical region of interest includes a digital artery other than the transverse palmer arch artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 5, Bains discloses wherein the anatomical region of interest includes an artery of the hand other than the transverse palmer arch artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]). 

Regarding Claim 6, Bains discloses wherein the anatomical region of interest includes an artery of the thumb (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 9, Bains discloses wherein the anatomical region of interest includes an artery of the forehead (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 10, Bleich discloses wherein the anatomical region of interest includes an artery of the scalp (temporal artery 528; [0192]).

Regarding Claim 11, Bains discloses wherein the anatomical region of interest includes an artery of the ear (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 12, Bains discloses wherein the anatomical region of interest includes an artery of the wrist (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]).  

Regarding Claim 13, Bains discloses wherein the anatomical region of interest includes the radial artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]). 

Regarding Claim 15, Bains discloses wherein the anatomical region of interest includes the brachial, axillary, subclavian or ulnar artery (The at least one PPG sensor may comprise at least one infra-red, red, or green optical source and a detector positioned over a radial artery of the wrist (or the finger or arm) of the user…non-wrist worn devices may be utilized to provide ECG/ICG measurements nominally across the heart, a pressure pulse over the radial artery (or a carotid or femoral artery), or a PPG measurement over a finger, thumb, neck, thigh, forehead, or earlobe; [0019-0021]). 

Regarding Claim 16, Bleich discloses wherein the anatomical region of interest includes the popliteal, tibial, iliac or dorsalis artery (a plurality of arm-, hand-, or ankle-worn pulse wave sensors that can be located over one or more arteries or arterioles of the upper or lower extremity (e.g., they can be configured for the wrist, arm, finger, leg, toe); [0192]).

Regarding Claim 17, Bains discloses wherein comprising placing a visual indicator on an exterior surface of the device, wherein the visual indicator is arranged in relation to the sensor and the sensor is integrated into the exterior surface of the device ([0022-0023], [0112], [0153]).  

Regarding Claim 18, Bains fails to disclose capturing an image or impression from the anatomical region of interest applied to the sensor and guiding placement of the anatomical region of interest in relation to the sensor using the image or impression.  
Bleich discloses capturing an image or impression from the anatomical region of interest applied to the sensor and guiding placement of the anatomical region of interest in relation to the sensor using the image or impression (The system of Figure 22 is designed to provide ergonomic posture feedback to the user…the user feedback can comprise an icon such as an erect cartoon character exhibiting "good" posture 312…when the user’s posture is sensed to be more extremely poor (cp << ip) 316, the feedback icon can comprise a fully slumped cartoon character; [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user feedback teachings of Bleich into those of Bains in order to prompt the user through a visual graphic display that clearly guides the user to adjust the positioning of their body in relation to the sensors (Bleich [0123]).

Regarding Claim 19, Bains discloses constructing two or more oscillograms for the user from the measured pressure and the measured blood volume oscillations via the processing circuitry ([0080]),
wherein each oscillogram in the two or more oscillograms is constructed from measurements taken at different placements of the anatomy of interest in relation to the sensor ([0188-0190]); and
determining a particular placement for the anatomy of the user based on at least one attribute of the two or more oscillograms via the processing circuitry, wherein the sensor includes a photoplethysmography (PPG) sensor ([0012]) and a pressure sensor (the actuators 692 may be selectively and/or sequentially activated to urge different regions of the skin interface 696 against the wrist 686 in order to identify a preferred region for applanation of the radial artery 688. The preferred region for applanation of the radial artery 688 may be identified based on pressure signals received from the one or more sensors 694 of the device 682; [0200], [0206], [0211]).  
Bains fails to disclose guiding the user to place the anatomy of interest at the particular placement.
 Bleich discloses guiding the user to place the anatomy of interest at the particular placement (user feedback; [0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user feedback teachings of Bleich into those of Bains in order to prompt the user through a visual graphic display that clearly guides the user to adjust the positioning of their body in relation to the sensors (Bleich [0123]).

Regarding Claim 20, Bains discloses wherein the pressure sensor includes a thin-filmed transducer (In some embodiments a piezoelectric film pressure sensor may be preferable as the film may be thin and may better conform to the contours of the user’s wrists; [0125]), the PPG sensor is an array of PPG sensors including a plurality of PPG sensors (A pressure sensor or an array thereof may be coupled to the wrist-worn device and non- invasively engaging the skin of the wrist to measure the pressure applied to the wrist as the at least one PPG or pressure sensor is swept through the range of heights relative to the heart of the user for determining the mean arterial pressure; [0012]) and the device is configured and arranged to choose the sensor that yields a largest amplitude oscillogram (Pressure signals from the first subset of pressure sensors may then be received 664…one or more pressure signals from the second subset of sensors may then be received 670…a maximum pressure pulse with the largest amplitude out of the identified maximum pressure pulses may then be identified 676. In some embodiments, the method may include identifying the pressure sensor that recorded the maximum pressure pulse with the largest amplitude 678 and identifying a location of the identified sensor relative to the wrist of the user 680; [0191]; Figure 4).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bains and Bleich as applied to claim 1 above, and further in view of Goodman et al (U.S. Patent No. 4,830,014).
Regarding Claim 7, Bains and Bleich fail to disclose wherein the anatomical region of interest includes an inner artery of the nose.  
In a similar technical field, Goodman discloses a sensor having cutaneous conformance (Title)  for providing non-invasive, reliable, and continuous monitoring of vital signs of a patient (Column 4 Lines 3-5), wherein the anatomical region of interest includes an inner artery of the nose (The nasal septum is the location of terminal branches of the internal carotid artery, namely, the anterior and posterior ethmoidal arteries; Column 3 Lines 35-37) of the nose (A nasal sensor is disclosed which measures light extinction during transillumination of the portion of nasal septum perfused by the ethmoidal arteries; Column 5 Lines 6-9; Figures 6A-6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the nose artery teachings of Goodman into those of Bains and Bleich in order to ensure continuous and uninterrupted pulse monitoring even in conditions of physiological stress (Goodman [Column 6 Lines 51-63]) by utilizing measurements in the inner artery of the nose.

Regarding Claim 8, Bains and Bleich fail to disclose wherein the anatomical region of interest includes an outer artery of the nose.
In a similar technical field, Goodman discloses a sensor having cutaneous conformance (Title)  for providing non-invasive, reliable, and continuous monitoring of vital signs of a patient (Column 4 Lines 3-5), wherein the anatomical region of interest includes an outer artery (The nasal septum is the location of terminal branches of the internal carotid artery, namely, the anterior and posterior ethmoidal arteries; Column 3 Lines 35-37) of the nose (A nasal sensor is disclosed which measures light extinction during transillumination of the portion of nasal septum perfused by the ethmoidal arteries; Column 5 Lines 6-9; Figures 6A-6B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the nose artery teachings of Goodman into those of Bains and Bleich in order to ensure continuous and uninterrupted pulse monitoring even in conditions of physiological stress (Goodman [Column 6 Lines 51-63]) by utilizing measurements in the outer artery of the nose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791